Exhibit 10.118 At Market Issuance Sales Agreement March 26, Wm Smith & Co. 1700 Lincoln Street, Suite 2545 Denver CO Ladies and Gentlemen: Peregrine Pharmaceuticals, Inc. a Delaware corporation (the “Company”), confirms its agreement (this “Agreement”) with Wm Smith & Co., a Colorado Corporation (“Wm Smith”), as follows: 1.Issuance and Sale of Shares.The Company agrees that, from time to time during the term of this Agreement, on the terms and subject to the conditions set forth herein, it may issue and sell through Wm Smith, acting as agent and/or principal, up to $7,500,000 of shares (the “Shares”) of the Company’s common stock, par value $0.001 per share (the “Common Stock”).Notwithstanding anything to the contrary contained herein, the parties hereto agree that compliance with the limitations set forth in this Section 1 on the number of Shares issued and sold under this Agreement shall be the sole responsibility of the Company and that Wm Smith shall have no obligation in connection with such compliance.The issuance and sale of Shares through Wm Smith will be effected pursuant to the Registration Statement (as defined below) filed by the Company and declared effective by the
